DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 12/18/2020. Claims 1, 4, 8, 11, 15 and 18 have been amended. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Terminal Disclaimer
4.	The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,560,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
claim 1, the prior art does not teach or fairly suggest “…capturing a second subset of the video data with a second exposure time that is lower than the first exposure time; combining first video data of the first subset of video data with second video data of the second subset of video data to generate an HDR frame;  binning pixels of the captured video data by color intensity; and adjusting a duration of at least one of the first exposure time and the second exposure time based on a number of binned pixels of the captured video data that meet a color intensity threshold, thereby altering a ratio of the first exposure time to the second exposure time…” and used in combination with all of the other limitations of claim 1.

8. 	Claims 2-7 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9. 	 Regarding claim 8, the prior art does not teach or fairly suggest “…capturing a second subset of the video data with a second exposure time that is lower than the first exposure time; combining first video data of the first subset of video data with second video data of the second subset of video data to generate an HDR frame; binning pixels of the captured video data by color intensity; and 104248-5376-US3 Response to Office Actionadjusting a duration of at least one of the first exposure time and the second exposure time based on a number of binned pixels of the captured video data that meet a color intensity threshold, thereby altering a ratio of the first exposure time to the second exposure time…” and used in combination with all of the other limitations of claim 8.

Claims 9-14 depend on allowable claim 8. Therefore, the dependent claims are also held allowable.

11. 	 Regarding claim 15, the prior art does not teach or fairly suggest “…capturing a second subset of the video data with a second exposure time that is lower than the first exposure time; combining first video data of the first subset of video data with second video data of the second subset of video data to generate an HDR frame; binning pixels of the captured video data by color intensity; and adjusting a duration of at least one of the first exposure time and the second exposure time based on a number of binned pixels of the captured video data that meet a color intensity threshold, thereby altering a ratio of the first exposure time to the second exposure time…” and used in combination with all of the other limitations of claim 15.

12. 	Claims 16-20 depend on allowable claim 15. Therefore, the dependent claims are also held allowable.
13. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/02/2021